Matter of Mitchell v New York City Hous. Auth. (2014 NY Slip Op 07447)





Matter of Mitchell v New York City Hous. Auth.


2014 NY Slip Op 07447


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13378 400443/13

[*1] In re Betty Jean Mitchell, Petitioner,
vNew York City Housing Authority, etc., Respondent.


Betty Jean Mitchell, petitioner pro se.
Kelly D. MacNeal, New York (Hanh H. Le of counsel), for respondent.

Determination of respondent New York City Housing Authority (NYCHA), dated December 19, 2012, which denied petitioner's grievance seeking succession rights as a remaining family member to the tenancy of her late mother, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Tanya R. Kennedy, J.], entered on October 29, 2013), dismissed, without costs.
Respondent's determination that petitioner is not entitled to succession rights as a remaining family member is supported by substantial evidence (see generally 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]). The record shows that petitioner's February 2011 request for consent to rejoin her mother's household was granted by respondent on April 7, 2011 and that petitioner's mother died eight months later, on December 7, 2011. Thus, petitioner did not meet the requirement that she continuously reside in the apartment with respondent's written consent for at least one year prior to the death of her mother, who was the tenant of record (see Matter of Saad v New York City Hous. Auth., 105 AD3d 672 [1st Dept 2013]; Matter of Ponton v Rhea, 104 AD3d 476, 477 [1st Dept 2013]). Petitioner's mitigating circumstances, including her sacrifice of another residency and opportunity for employment in order to care for her ailing mother, do not provide a basis for [*2]annulling respondent's determination (see Matter of Firpi v New York City Hous. Auth., 107 AD3d 523, 524 [1st Dept 2013]; Matter of Guzman v New York City Hous. Auth., 85 AD3d 514 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK